Hotchkis and Wiley Funds 725 S. Figueroa Street, 39th Floor Los Angeles, CA 90017-5439 Please note that this letter and other documents are in draft form, and in no way reflect the Registrant’s or Fund management’s final intent with respect to the filing discussed herein. March 25, VIA EMAIL Mr. Brick Barrientos Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Hotchkis and Wiley Funds (the “Trust”) File Nos.:333-68740 and 811-10487 Dear Mr.
